—Order, Supreme Court, New York County (Myriam Altman, J.), entered October 1, 1991, which, inter alia, granted defendant-respondent’s summary judgment motion dismissing plaintiff-appellant’s complaint, unanimously affirmed, with costs.
The court correctly determined that National Westminster Bank was not liable to State Bank of India (SBI) for advances SBI made to Legend pursuant to a "red clause” in a letter of credit since SBI failed to offer evidentiary proof that it had *543sought reimbursement in accordance with the terms of the letter of credit. Furthermore, since there was no basis to conclude that SBI had made a presentation of documents for payment, National Westminster Bank was not required under Uniform Customs and Practice for Commercial Documentary Credits article 16 to give SBI notice of its refusal of the documents or to return the documents. Concur — Murphy, P. J., Carro, Rosenberger, Kupferman and Ross, JJ.